The Opinion of the Court was delivered by Wilson, C. J. . This is an action brought by the Bank of Illinois against the defendants below, upon a note given to the Bank for money loaned in the ordinary course of business. Judgment was rendered by the Court below against the defendants, from which judgment they have appealed, and rely upon three grounds for its reversal: First, That the Act of 1835, by which the charter of the Bank was renewed for twenty years, was in violation of the Constitution of the State; Second, That the Bank had violated, and consequently forfeited, its charter by the suspension of specie payments; and, Third, That the judgment is erroneous, being entered for an aggregate amount of debt and damages, without distinguishing the amount of each. The first point relied upon has already been decided by this Court, in the case of The People on the relation of Stickney v. Marshall, (post. 672.) In that case, the constitutional question in relation to the renewal of the charter of the Bank was fully considered, and it was decided by this Court, that the extending the charter of the Bank was not in conflict with the Constitution; and, as we are still satisfied with the opinion expressed in that case, it must be considered decisive of this point. The second plea we regard as equally unavailing. The defence attempted to be set up by it, cannot be made in this collateral way. The proper manner of trying the question as to the forfeiture of the charter of the Bank, because of the suspension, or refusal of specie payments, is by a writ of quo warranto. The third objection, however, which applies to the judgment, is well taken. The judgment is entered for an aggregate sum, including the debt, interest, and damages, without distinguishing the amount of either. This is improper, and for this reason the judgment below must be reversed. But as we can ascertain in this case, what judgment ought to have been rendered by the Court below, it is competent for this Court to enter that judgment here”, without subjecting the party to the expense of remanding the case for that purpose. The judgment of the Circuit Court is reversed with the cost of this appeal, and judgment will be entered in this Court in favor of the appellees for five hundred and ninety five dollars debt, and one hundred and fifty five dollars and sixty nine cents damages, with the costs of the Court below. Judgment reversed.